     Case 1:18-cr-00270-LO Document 31 Filed 09/30/19 Page 1 of 2 PageID# 130



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division

    UNITED STATES OF AMERICA          )
                                      )
               v.                     ) Criminal No. 1:18CR270-LO
                                      )
    EDWIN ANYAOKU,                    ) Hon. Liam O’Grady
                                      )
               Defendant              )

                        DEFENDANT’S MOTION TO
         DISMISS FOR LACK OF JURISDICTION AND IMPROPER VENUE

        COMES NOW the Defendant, Edwin Anyaoku, by and through counsel, and

respectfully moves this Honorable Court to dismiss the Indictment for lack of federal

jurisdiction and improper venue for all of the reasons set forth his in Memorandum

In Support of Motion to Dismiss for Lack of Jurisdiction and Venue, Dkt. No. 29.

                                Respectfully submitted,

                                By counsel

                                      /s/
                                Elizabeth Mullin
                                Va. Bar. No. 86668
                                Assistant Federal Public Defender
                                1650 King Street, Suite 500
                                Alexandria, VA 22314
                                (703) 600-0800
                                (703) 600-0880 (fax)
                                Elizabeth_Mullin@fd.org



.




                                         1
  Case 1:18-cr-00270-LO Document 31 Filed 09/30/19 Page 2 of 2 PageID# 131



                          CERTIFICATE OF SERVICE

        I certify that on September 30, 2019 I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which sends a notification of such
filing to all counsel of record.
                                            /s/
                                           Elizabeth Mullin
                                           VA Bar No. 86668




                                          2
